UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarter ended May 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of registrant as specified in its charter) Nevada 20-4854758 (State of incorporation) (I.R.S. Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesxNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of July 10, 2011, there were 127,057,440 shares of the registrant’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 3 ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. ITEM 4T. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK CONTROLS AND PROCEDURES 47 47 PART II OTHER INFORMATION 48 ITEM1. ITEM 1.A. LEGAL PROCEEDINGS RISK FACTORS 48 48 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM 5. OTHER INFORMATION 50 ITEM6. EXHIBITS 51 SIGNATURES 55 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Location Based Technologies, Inc. CONSOLIDATED BALANCE SHEETS May 31, 2011 and August 31, 2010 May 31, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses and other assets - Deferred financing costs Total current assets Property and equipment, net of accumulated depreciation OTHER ASSETS Patents and trademarks, net of accumulated amortization Deposits and other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued officer compensation Advances from officers Accrued interest, advances from officers Line of credit - Accrued interest, line of credit - Notes payable Accrued interest, notes payable Convertible notes payable, net of unamortized discount Accrued interest, convertible notes payable Total current liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 120,738,690 and 107,322,272 shares issued and outstanding at May 31, 2011 and August 31, 2010, respectively Common stock to be issued - Additional paid-in capital Prepaid services paid in common stock ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited financial statements. 3 Location Based Technologies, Inc. STATEMENT OF OPERATIONS For the three and nine months ended May 31, 2011 and 2010 (Unaudited) For the three months ended For the nine months ended May 31, May 31, May 31, May 31, Net revenue Devices $ Services Consulting - - - Total net revenue Cost of revenue Devices Services Consulting Other - - - Total cost of revenue Gross loss ) Operating expenses General and administrative Officer compensation Professional fees Rent Research and development Total operating expenses Net operating loss ) Other income (expense) Financing costs ) Amortization of beneficial conversion feature - ) ) ) Amortization of deferred financing costs ) Interest income (expense), net ) Foreign currency gain (loss), net ) 87 ) 11 Total other income (expense) Net loss before income taxes ) Provision for income taxes - - Net Loss $ ) $ ) $ ) $ ) Accumulated Deficit: Balance, beginning of period $ ) $ ) $ ) $ ) Net Loss $ ) $ ) $ ) $ ) Balance, end of period $ ) $ ) $ ) $ ) Basic - Earnings (loss) per share $ ) $ ) $ ) $ ) Basic - Weighted Average Number of Shares Outstanding See accompanying notes to unaudited financial statements. 4 For the nine months ended May 31, May 31, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of beneficial conversion feature Amortization of prepaid services paid-in common stock Common stock issued for services Common stock issued for financing costs Warrants issued for services Changes in operating assets and liabilities: (Increase) decrease in accounts receivable - (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts - (Increase) decrease in prepaid expenses and other assets ) (Increase) decrease in debt issuance/financing costs ) (Increase) decrease in deposits ) ) Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in accrued officer compensation Increase (decrease) in accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) ) Additions to patents and trademarks ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from issuance of common stock and warrants, net of offering costs - Advances / (repayments) from officers, net ) Proceeds from convertible notes payable Repayment on convertible notes payable ) - Proceeds from notes payable - Repayment on notes payable ) - Proceeds from line of credit - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
